 156DECISIONSOF NATIONALLABOR RELATIONS BOARDKellstone,Inc.andKelley's Island Employees Associa-tionandUnited Steelworkers of America, AFL-CIO. Cases 8-CA-7300 and 8-CA-7361September24, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND PENELLOOn March 30, 1973, Administrative Law Judge Jen-nieM. Sarrica issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and the Respondentfiled an answering brief, cross-exceptions, and a briefin support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The Administrative Law Judge found,inter alia,that certain statements made by John Gillespie, theRespondent's plant manager, to representatives ofemployees while discussing the grievance of their fel-low employee, Nelson Kerr, did not constitute a repu-diationofanexistingcollective-bargainingagreement, and therefore that the Respondent did notviolate Section 8(a)(5) of the Act. We disagree.At the time of the controversy leading up to thisproceeding, the Respondent and Kelley's Island Em-ployees Association were parties to a collective-bar-gaining agreement effective from March 1, 1972, untilMarch 1, 1973. This agreement contained, amongother things, a seniority provision, a no-strike provi-sion,and a three-step grievance procedure, bringingintoa controversy at each of the steps theRespondent's immediate foreman involved, the plantmanager, and the operations manager, respectively.During the evening of October 16, 1972, Commit-teemen Francis Betzenheimer and Harry Willis metwith Plant Manager Gillespie to discuss the impend-ing disciplinary action against employee Kerr, whohad failed to report for work on the Respondent'smidnight shift the night before. The plant managesadvised the committeemen that Kerr's detail to themidnight shift would be extended until October 23.The committeemen protested, asserting that the con-tract seniority provision entitled Kerr to an immedi-ateassignment on his preferred shift. Gillespieremained adamant with respect to his position. Whenthe committeemen continued to argue Kerr's contractseniority rights, Gillespie told them, "You don't haveseniority, your contract is no good," adding that theAssociation itself was illegal because it was not affili-ated with any international union.The committeemen then asked Gillespie to set up ameeting with DolbertBest,theRespondent's vicepresident and still acting operations manager,-consis-tent with the third step of the contract grievance pro-cedure. Gillespie replied that he did not know whenor if Best could come to the island plantsite becauseGillespie was very busy. Moreover, while acknow-ledging that Best might not arrive until October 23,Gillespie insisted that Kerr work the midnight shiftuntil that date.Following this meeting, the committeemen leftGillespie's office and called a meeting of associationmembers on the same evening. Those in attendancewere advised of the confrontation with Gillespie, andparticular emphasis was placed on Gillespie's state-ment that their contract was no good and that theAssociation was "illegal." A consensus was taken andthe committeemen were instructed to return the nextmorning and ascertain whether or not Gillespie hadchanged his attitude toward the employees' organiza-tion and the viability of their contract. According tothe credited testimony, those in attendance at thismeeting, consisting of a majority of the unit employ-ees, also agreed that if Gillespie maintained the posi-tion that they did not have a legal contract, and if itappeared that he would not honor it, they wouldstrike.On the following morning, employees congregatedin the Respondent's shop as planned, whileBetzen-heimer and Willis talked with Gillespie. They askedGillespie if anything had changed. Gillespie replied,"No."Willis responded, "We have a stand off."Thereupon, the two committeemen, Gillespie, andtwo foremen proceeded to the shop where Gillespieinformed the assembled employees of his positionwith respect to the Kerr grievance; namely, that Kerrhad to work the midnight shift until October 23. Gil-lespie also told employees that he would arrange 'ameeting with Best if he could, but he warned that ifemployees walked out they would be in violation ofthe no-strike provision of their contract and wouldprobably be without a job. Betzenheimer insisted thatGillespie was acting in contravention of the contract.Willis protested that Gillespie was "bending the hellout of the contract." Gillespie replied, "You fellows,as far as I am concerned, don't have a contract .. .your contract is no good, you are illegal . . . notaffiliated with any international." The managementrepresentatives then withdrew, having told employeesthat if they did not want to work to turn in their206 NLRB No. 27 KELLSTONE, INC.157equipment and go home. In addition to the foregoingfacts, the Administrative Law Judge found that theensuing strike was precipitated by the statementsmade by Gillespie regarding their contract and theirorganization.Gillespie informed Best of the incidents, and thelatter flew to the island plantsite on October 23. Not-withstanding, Best made no effort to contact commit-teemen or striking employees, although he was awareat the time of the claim that Gillespie had repudiatedthe contract. On October 25, Best and Gillespie vis-ited the homes of each of the striking employees andtendered final paychecks and a discharge notice. Thelatter informed employees that they were dischargedbecause they violated their labor agreement by theirillegal work stoppage. After this formality, each em-ployee was also informed that the Respondent was"accepting applications."Meanwhile, on October 19, Willis made contactwith a staff representative of the United Steelworkersof America, AFL-CIO, inquiring about the possibilityof affiliation.Having been guided on the procedure,the committeemen thereafter circulated formal no-tices to all but three of the Respondent's rank-and-fileemployees advising them of a meeting to be held toconsider the question of affiliation. All 12 employeeswho attended this meeting unanimously approved aproposal for affiliation and thereaftera "mergeragreement" was executed. Those in attendance alsosigned cards authorizing the Steelworkers to representthem for purposes of collective bargaining.'Subsequently, employees received a charter desig-nating the former association as a separate local, No.8070, of the Steelworkers. As such, employees metand elected a slate of officers. The Respondent wasnotified of the action taken by the employees. OnNovember 22 and thereafter, the Steelworkers madean unconditional offer on behalf of the striking em-ployees to return to work, and, on December 20, theRespondent was requested to bargain with the KelleyIsland local over a new agreement to supersede thecurrent one, due to expire on March 1, 1973. TheRespondent admittedly has failed to extend recogni-tion to the local.As previously stated, the Administrative Law Judge1On October 17, the day the strike began,the Respondent maintainedoperations at its quarry site using eight individuals: the plant manager, twoforemen,three rank-and-file employees who apparently did not strike, andtwo employees hired on that date.The complaint alleges, and the Respondent's answer admits,that the fol-lowing constitutes an appropriate unit of the Respondent's employees:All production and maintenance employees,including all blasters, boatboom operators,clerks, dozer operators,drillers, equipment operators,equipment relief operators,maintenance mechanics,front endloaders,laborers, mechanics,plant operators A and B,truck drivers,and weldersmaintenance,but excluding all office clerical employees,and profession-al employees,guards and supervisors(including foremen)as defined inthe Act, and all other employees.found on the foregoing facts that the Respondent hadnot repudiated its collective-bargaining agreementwith the employees' association by the above-de-scribed conduct of Gillespie. In this respect the Ad-ministrative Law Judge found no extrinsic evidence ofindependent conduct in derogation of the aforesaidagreement.Accordingly, she found that the employ-ees' strike in response to Gillespie's statements con-cerning the agreement was unprotected and that thestrikers' subsequent discharge was not unlawful. Wehold otherwise.At the outset, it is clear that Gillespie held a uniqueposition in the eyes of employees at the quarry,hereinvolved. The quarry itself is locatedon a small islandin Lake Erie, isolated from the outside except bymeans of water or air transport. Gillespie is the seniormanagement representative on the island.His imme-diate superior, Vice President Best, admittedly visitsthe island only occasionally and, as is well demon-strated by the record herein, is not readily availableeven in moments of serious crisis. Moreover, Gillespieparticipated in contract negotiations and is himself asignatory to the agreement here involved.In view of Gillespie's position of high responsibili-ty, indeed of substantial autonomy, we have no basisfor believing that employees would treat Gillespie's' emonstrances lightly, or value his pronouncementsas mere "bluster." Here, while engaged in a discussionconcerning an employee grievance, in which senioritywas deemed to be a relevant factor, Gillespie flatlystated that employees did not have seniority becausetheir Association's contract was "no good." This wasa serious challenge to the rights of the employees,whose very terms and conditions of employment andworking lives were dependent on that negotiatedagreement. Lest Gillespie's statement be consideredmerely as an ill-advised reaction to emotionsgenerat-ed by the grievanceissue,Gillespie repeated his viewof the contract on the next day, during his confronta-tion with employees. Moreover, his equivocal, andseemingly indifferent, reaction to the employees' re-quest for third-step grievance negotiations reinforcesthe seriousness of his position with respect to the con-tract. In these circumstances, we accept at face valuethe statements made by Gillespie, and find that, there-by, the Respondent sought to repudiate its entireagreementwith the Association, in violation of Sec-tion 8(a)(5) of the Act.As the Administrative Law Judge observed, "as ageneral rule of law, one party to a contract need notperform if the other party refuses in a material respectto do so." The same rule applies to labor contracts.2Since the Employer, as we find, repudiated the con-2United Electrical,Radio and MachineWorkers ofAmerica,Local 1113 v.N.L.R.B.[MarathonElectricManufacturingCorp ],223 F.2d 338, 341 (C.A.D.C.), cert. denied 350 U.S. 981 (1956). 158DECISIONSOF NATIONALLABOR RELATIONS BOARDtract and indeed its entire bargaining obligation, theemployees were not in breach of any no-strike provi-sion in engaging in their collective work stoppage.'It follows, rather, and we hold, that the employeeswere protected in their strike which flowed from theRespondent's unfair labor practices. They were, infact, unfair labor practice strikers, and Respondentran afoul of Section 8(a)(3) of the Act by subsequentlydischarging them and by not reinstating them upontheir unconditional request.THE REMEDYHaving found that a majority of Respondent's em-ployees designated Local 8070 of the Steelworkers ofAmerica, AFL-CIO, as their collective-bargainingrepresentative,we are further of the view thatRespondent's unfair labor practices were so egregiousas to preclude, indeed render, inequitable an electionto ascertain the employees' wishes. Respondent's im-mediate responsesto the employees' assertion of con-tractualand collective rightswasawholesalerepudiation of those rights. Thereafter, when the em-ployees engaged in further collective action-a workstoppage to protest the Respondent's abrupt repudia-tion-the Respondent retaliated further by discharg-ing the striking employees, allegedly for violating acontract which the Respondent had just declared nolonger existed. A more arbitrary exercise of power forpurposes unlawful under the Act can hardly be imag-ined. As a remedy for the Respondent's unfair laborpractices, we shall order that the Respondent bargainwith the employees' then duly designated representa-tive, Steelworkers.4Having also found that the Respondent discrimi-nated in regard to the hire and tenure of employmentof unfair labor practice strikers by failing and refusingto reinstate them upon their unconditional applica-tion therefor, we shall order that the Respondent offereach of them immediate and full reinstatement to hisformer position 5 or, if that job no longerexists, to a' In view of our finding that Respondent repudiated its bargaining obliga-tion in its entirety,thus violating Sec. 8(a)(5), and our finding,infra,that theemployees struck for that reason, the same result would ensue as underMastro PlasticsCorp.and French AmericanReeds Mfg. Co.,Inc. v. N.LR.B.,350 U.S.270 (1956).4 N.L.R B 'v. Gissel PackingCo., Inc.,395 U.S. 575;United Steelworkers ofAmerica, AFL-CIO v. N.LR.B. [Northwest EngineeringCompany],376 F.2d770 (C.A.D.C., 1967),enforcing158 NLRB 624, cert.denied389 U.S. 932(1967).In view of our decision herein, we find it unnecessary to pass upon theAdministrative Law Judge's holding that affiliation of an independent em-ployees' organization with an international union is a matter merely of inter-nal concern,and thatSteelworkers was the "lawful"successor to theassociation.5The Administrative Law Judge raised some questions as to whether thesubstantially equivalent position, without prejudice tohis seniority or other rights and privileges, and makeeach whole for any loss of pay he may have sufferedby reason of said discrimination against him,6 by pay-ment to him of a sum of money equal to that he wouldhave earned from the date of the discriminationagainst him to the date of his reinstatement, less hisnet earnings during such period in accordance withthe formula set forth in F.W. Woolworth Company,90NLRB 289, with interest thereon at 6 percent perannum.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Kell-stoneInc.,Kelley's Island, Ohio, its officers,agents,successors, and assigns, shall:1.Cease and desist from:(a)Unlawfully refusing to recognize and bargainin good faith with the duly designated exclusive repre-sentative of the Respondent's employees in the appro-priate unit.(b)Discharging or refusing to reinstate to their for-mer or substantially equivalent jobs, or otherwise dis-criminating in regard to the hire and tenure ofemployment or of any term or condition of employ-ment, its striking employees because of their member-ship in and activities on behalf of any labororganization of their choice.(c) In any other manner interfering with, re-straining,or coercing its employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain collectively in good faithwith Local 8070, United Steelworkers of America,AFL-CIO, as the exclusive representative of theRespondent's employees in the appropriate unit withrespect to rates of pay, wages, hours of employment,and other terms and conditions of employment, and,ifan understanding is reached, embody same in asigned written agreement.(b)Offer to each of the unfair labor practice strik-ers immediate and full reinstatement to his former jobor, if that job no longerexists,to a substantially equiv-alent position, without prejudice to his seniority orother rights and privileges, and make each whole forplant hadnot closed down for an indefinite period as of the date of thehearing. Such evidence as there is in the record indicates that the shutdownmay have beenmerely a temporary,normal, seasonal occurrence.We shallgive our usual remedy, and any questionsthatmay be presented by virtueof the shutdown may be resolved at the compliance stage.6Since the employees were engaged in a strike at the time they weredischarged, their backpaycommencesat the time theyunconditionally re-quested reinstatement.See, e.g.,Astro Electronics, Inc.,188NLRB 572, 573. KELLSTONE, INC.any loss of pay he may have suffered by reason of thediscrimination against him in the manner set forth inthe section of this Decision entitled "The Remedy,"with interest thereon at 6 percent per annum.(c)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(d) Post at its Kelley's Island, Ohio, quarry copiesof the attached notice marked "Appendix." 7 Copiesof said notice, on forms provided by the RegionalDirector for Region 8, after being duly signed by theRespondent's representative, shall be posted by theRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.(e)Notify the Regional Director for Region 8, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.7 In the event that thisOrderis enforcedby a Judgmentof a United StatesCourt of Appeals, thewords in the notice reading"Posted by Order of theNational Labor Relations Board" shall read"Posted Pursuant to a Judgmentof the UnitedStates Courtof Appeals Enforcingan Order ofthe NationalLaborRelations Board."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT unlawfully refuse to bargain col-lectively concerning rates of pay, wages, hours,and other terms and conditions of employmentwith the exclusive representative of the employ-ees in the bargaining unit described below.WE WILL NOT discharge, or refuse to reinstate,employees engaged in an unfair labor practicestrike.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them by Section7 of the Act.WE WILL offer to each of the unfair labor prac-tice strikers immediate and full reinstatement to159his former or substantially equivalent position,without prejudice to his seniority or other rightsand privileges, and make each whole for any lossof pay he may have suffered by reasor of ourdiscrimination against him.WE WILL, upon request, bargain with Local8070,United Steelworkers of America, AFL-CIO, as the exclusive representative of all em-ployees in the bargaining unit described below,with respect to rates of pay, wages, hours, andother terms and conditions of employment, and,if an understanding is reached, embody such un-derstanding in a signed written agreement. Thebargaining unit is:All production and maintenance employees,including all blasters, boat boom operators,clerks, dozer operators, drillers, equipment op-erators, equipment relief operators,mainte-nance mechanics, front endloaders, laborers,mechanics, plant operators A and B, truckdrivers, and welders maintenance, but exclud-ing all office clerical employees, and profes-siQnal employees, guards and supervisors(including foremen) as defined in the Act, andall other employees.KELLSTONE, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Suite 1695, Anthony J. CelebrezzeFederal Building, 1240 East Ninth Street, Cleveland,Ohio 44199, Telephone 216-522-3715.DECISIONSTATEMENT OF THE CASEJENNIE M. SARxicA, Administrative Law Judge: Upon duenotice, this consolidated proceeding under Section 10(b) ofthe National Labor Relations Act, as amended (29 U.S.C.151,et seq.),hereinafter referred to as the Act, was triedbefore me at Sandusky, Ohio, on January 30 and 31, 1973,1pursuant to charges filed on October 19, by Kelley's Island',Unless otherwise indicated, all dates are in 1972. 160DECISIONSOF NATIONAL LABOR RELATIONS BOARDEmployees Association,hereinafter referred to as the Asso-ciation,and on November27 and 29, by UnitedSteelwork-ers ofAmerica, AFL-CIO,hereinafter referred to as theSteelworkers;complaints issued November 21 and January15, 1973,as amended at the hearing,that Kellstone, Inc.,hereinafter called the Respondent,committed unfair laborpractices within the meaning of Sections 8(a)(1), (3), and (5),and 2(6) and(7) of the Act;and Respondent's answer deny-ing those allegations.Present and participating in the hear-ing were representatives of the Respondent,the GeneralCounsel,and the Steelworkers.Based on the entire record,2 including my observation ofwitnesses,and after due consideration of briefs,Imake thefollowing:FINDINGS AND CONCLUSIONS1.JURISDICTIONRespondentis anOhio corporation engaged at Kelley'sIsland, Ohio, in the business of operating a limestone quar-ry. In the course and conduct of its business, Respondentannually ships goods and materials valued in excess of$50,000, directly to points located outside the State of Ohio.Respondent admits, and I conclude that it is now, and wasat all times material herein, an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.If.THELABOR ORGANIZATIONI find that Kelley's Island Employees Association was atall times material herein until November3, 1972,when itbecame affiliated with United SteelworkersofAmerica,AFL-CIO,and that United Steelworkersof America, AFL-CIO and itsLocal8070 is now,and has been at all timesmaterial herein,a labor organization within the meaning ofSection 2(5) of the Act.(1) of the Act; that the strike by employees because of thesestatementswas an unfair labor practice strike; thatRespondent's discharge of the strikers was a violation ofSection 8(a)(3) and (1) of the Act; that the affiliation of theAssociation with the Steelworkers and the issuance by thelatter of a local charter to the Association group effectivelyconstituted the Steelworkers the valid successor representa-tive of the employees; and that Respondent's refusal to dealwith it was in violation of Section 8(a)(5) and (1) of the Act.Respondent denies that it acted unlawfully, asserting,in-ter alia,that it has continued to recognize the Associationas the bargaining representative of its employees and hascontinued to apply all contract terms; that there has beenno actual repudiation of the contract, and the Associationwas bound to exhaust the grievance procedure through thethird step; that the strike at the second step of the grievancewas in furtherance of the Association's position in the griev-ance under consideration and was unprotected,being inviolation of the contract no-strikeclause; that the strikingemployees were lawfully discharged for their participationtherein; and that the affiliation action taken by the Associa-tion members who were no longer employees, without ap-propriate notice to those strike replacements activelyemployed, was not an effective change in the identity of thecontracting collective-bargaining agent, and, therefore,there was no unlawful refusal to bargain with the Union.Thus, the threshold factual question is whetherRespon-dent engaged in the conduct advanced as a repudiation ofthe labor contract with the Association. Legal issues includethe question of whether such conduct violated Section8(a)(5) of the Act, and if so, whether that violation was sosignificant as to protect by Section 7 of the Actthose em-ployees who engaged in strike activity in violation of theircontractual commitment not to strike.B. The ContractIII.THE ALLEGED UNFAIR LABOR PRACTICESA. Contentions of the Parties and IssuesThe General Counsel in effect contends that, by certainstatements, the Respondent repudiated the collective-bar-gaining agreementand thereby violated Section 8(a)(5) and2Motionsto correctthe recordwerefiled by both theRespondent and theGeneral Counsel,and the Respondent filed an opposition to one of thecorrections requestedby the General Counsel. With respect to theRespondent's motion,referenceis to the accuracyof the transcript quotationof Associationminutesread froma bound minutebook into the record bythe witness. I have no way to check the accuracy of the reporting or, indeed,the accuracy of the readingby thewitness. If this were a crucial issue thecorrect wording as contained in the minutes could be verifiedby stipulationor bysubpena ifnecessary.However,the variance between therecord lan-guage and the proposed amendment is not significant in the resolution of anyissue in this case.Therefore,although theGeneral Counselhas not filed anopposition thereto,I shall not grant the Motion to amend the record in thisrespect.Respondent has opposed the first change requested in the GeneralCounsel'smotion to amend the official transcript.Again,as eitherof the twowords proposedwould havethe same the impact on the issue involved, thetranscript will remainas reported. The othertwo changes in the transcriptrequestedby the GeneralCounsel are consentedto byRespondent. Themotion in these respects is granted and the record is changed accordingly.The Association was organized by employees of Respon-dent some 3 years ago to engage in collective bargainingwith Respondent. Their first agreement was for a durationof 2 years, after which they entered negotiations for themost recent contract. Two committeemen represented theAssociation and Vice President Dolbert Best and PlantManager John F. Gillespie acted on behalf of Respondent.The resulting agreement was for the term March 1, 1972, toMarch 1, 1973. Provisions of this contract of particularrelevance to the controversy herein are:15. Job posting: When a vacancy occurs, the openingwill be posted on the notice board for 3 days. All em-ployees interested in improving their position have theright to bid on this opening. Bid slips will be provided.The job opening will be filled on the basis of thesenior qualified applicant being awarded the opening.This judgment will be determined by the Plant Manag-er.17.There shall be no strike or slowdown of work orwork stoppage during the duration of this agreement. KELLSTONE, INC.16121.Grievance Procedure-Should an employee have acomplaint or grievance, he shall process it in the follow-ing manner:1.Discuss the matter with his immediate foreman-If the disagreement cannot be settled at this point,step #2 will be followed.2.Request an interview with the plant manager, theimmediate foreman and a committee representative.The time of this meeting will be set by the plantmanager. If the disagreement still cannot be settledfollow step #3.3.A meeting will be set up with the following per-sons attending who will arrive at a settlement:1.Grievant2.Two committee members3.Plant Manager4.Grievant's foreman5.Operation's Manager323.Management's Rights Clause-The company re-serves the total rights to manage its business, manufac-ture products, location of plant, schedule of productionand hours, methods, processes, means and manufactur-ing which are solely and exclusively the responsibilityof the company.C. TheRelevant EventsAlthough thereis substantial summerr:.;ort activity, thelimestone quarry involved herein is the only industrial oper-ation presently situated on Kelley's Island located in LakeErie near Sandusky, Ohio. Transportation to the mainlandis by water or air, and during winters only by air. Thus,weather is an ever present factor in the availability andtimelinessof transportation for those leaving or returning tothe Island.There are, however,a small groupof year-around residents, many of whom were either employed atthe quarry or performed independent contract service for it.Respondent operated the quarry three 8-hour shifts: mid-night, 8 a.m. and 4 p.m. The midnight shift requires only oneman who operates the crusher at the secondary plant. Thisinvolves the use of a large unstable piece of equipment tomove the crushed and graded stone onto loading conveyorbelts.In summary, on the basis of the credited testimony, I findthat the following events took place. Employee Nelson Kerrenlisted the aid of an Association committeeman, Betzen-heimer, to handle a grievance involving his discharge.4 A3Best testified that since he was promoted 3 years ago this position hasremained vacant so that he would be the person who would act as theoperations manager in step 3.4Kerr,who had operated the midnight shift for over a year and a half,requested, a transfer and,in recognition of his accumulated seniority, wasmoved to the 4 p.m. shift.However, his successor was unable to, maintainsatisfactory production volume and this affected the employee incentivebonus based on tonnage of shipments.After afew weeks Kerr, with hisconsent,was returned to the midnight shift so that another employee withmeeting wasarranged with Plant Manager Gillespie for thatevening,October 16, it 6 p.m. However, when Committee-men Betzenheimerand Willis began to discuss Kerr's shiftsituation and Gillespie brought up Kerr's having initiallyvolunteered for the midnightassignment, a matter concern-ing which the committeemen had no knowledge,the meet-ing wasadjourned for an hour so that Kerr couldbe present.After discussion of several other work-related problemsat the 7 p.m. meetingwith Gillespie attended by Kerr, com-mitteemenbrought up Gillespie's failure to return Kerr tothe 4 p.m. shift inlight of the private understanding and theentry in theminutesof the Saturday, October 14,grievancemeeting.5Gillespie indicated that if Kerr would work themidnight shift that night and for the rest of that week, hewould be returned to his 4 p.m. shift on October 23, thusrescindinghis earlier discharge action. Committeeman Wil-lis protested that, under the contract, Nelson Kerrwas enti-tled to the 4 p.m. shift work because of his seniority .6Gillespie's reaction was to tell the group they had "no suchthing" as seniority in their contract. Pressed by Willis'positiveassertionof a contract provision, Gillespie indi-cated he would check the contract for reference to thisfactor, but that Kerr would remain on the midnight shiftuntilOctober 23. When the committeemencontinued tourge the contract seniority right, Gillespie told them "Youdon't have seniority, your contract is no good," 7 addingthat the Association itself was illegal because it was notless seniority could be trained to take it. At the end of the anticipated tuneKerr sought from Gillespie permission to be absent on Saturday, October 6.Gillespie,who believed the new employee needed more training on theoperation of the secondary plant,granted Kerr's request in exchange for hispromise to work yet another week on the midnight shift. This understandingwould have ended Kerr's time on that shift Friday, October 13, at 8 a.m.Believing he had completed his commitment and was automatically returnedto the 4 p in. shift, Kerr did not report to operate the secondary plant atmidnight, Sunday, October 15. When Gillespie arrived at the quarry Mondaymorning, October 16, he observed that the secondary plant had not operatedand assumed that Kerr, as he had done on several other occasions,had beento the mainland on the weekend and not been back for his assigned shift.Gillespie,therefore,sent a message to Kerr's residence to come to the officeimmediately and upon Kerr's arrival,despite his explanation, fired him forfailing to report.5On Saturday,October 14, Committeemen Betzenheimer and Beatty metwith Gillespie to discuss several pending matters. Betzenheimer's notes, madeduring the meeting and posted thereafter for the information of employees,states "Next wk. Nelson goes on 4-12 shift."6 Admittedly shift assignment is based in part on seniority and Gillespietold employees he believed in the principle of seniority.7 I do not credit Gillespie's denial that he said anything about the contractor seniority at this meeting and that whatever he said on these subjects wasat the October 14 meeting. In addition to the fact that no grievance as suchexisted at that time with respect to Kerr's assignment which would give riseto such a discussion,my observation of certain aspects of Gillespie's demea-nor, as well as his reaction to Willis' citing of documentary authority whenchallenging his ruling on the subject of plant inspection,are wholly consistentwith his approach of brushing aside the contract and the Association if theychallenge his rule. Thus,when in support of the Association's claim to therightto have an employee accompany the Government safety inspector,committeemen relied on the authority of an official poster on the plantbulletin board,Gillespie first disputed that the bulletin provided for us, then,when Willis departed and brought back the posted notice, Gillespie switchedto the position that Respondent's operation was not subject to the jurisdictionof the Government agency involved(inferentially Occupational Health andSafety of the Labor Department)rather was under the Bureau of Mines and,in any event,the subject agency"was on its way,out," but nevertheless hewould be willing for an employee to accompany the'safety inspector if theemployee did it onhis own time. 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDaffiliated with any international union.8 When the Commit-tee asked Gillespie to set up a meetingwith Best,9Gillespiereplied he did not know when or if Best could come to theIsland because he was very busy.10 He did not, however,refuse togo to the third step of the grievance procedure.Betzenheimercommented this could mean that Best wouldnot be thereuntil afterthe 23rd and Gillespie indicated thatthis was possible.I t Upon Gillespie's reiterationof his posi-tion with respect to Kerr, the group left his office and pro-ceeded from there to obtain the VFW Hall and to call otheremployees for an Associationmeeting.12Association members met at the VFW Hall-the onlypublic meeting place available on theIslandother than localbars-and, with Willisacting asreporter, those who attend-ed the 7 p.m. meetingwith Gillespie related thesubstanceof what occurred, giving particular emphasis to Gillespie'sstatementsthat the contract was no good, the Associationwas illegal,and he would not honor their contract. Themembers discussed what they should do about this develop-ment.The testimony indicates employees decided to sendthe Committee back the next morning to ascertain whetherGillespie had changed his attitude toward theirorganizationand the viability of their contract, concluding that if he stillinsisted they did not have a legal contract and if he wouldnot honor it, they wouldstrike.The minutes would indicatethey intendedto summonsBest and wait for him to comeand settletheir dispute. The minutes do not separate con-tract viability issue from the Kerr grievance out of which itarose.The followingmorning,October 17, employeescongre-gated in the shop as planned while Willis andBetzenheimerwent to Gillespie's office.Willis asked Gillespie if anythinghad changed and Gillespie replied "No." Willis stated "Wehave a stand-off." 13 Gillespie asked wherethe men were6 Betzenheimer testified that when they accused Gillespie of not living upto the contract,he said,"Yourcontract is illegal and you are not affiliated.and I will not honor your contract." I do not view this testimony asinconsistent with that of Willis and Kerr. The latter recalled Gillespie sayingthe contract did not mean anything and "I will not honor your contract."9The only time Best had come to the Island to settle a grievance occurredduring the preceding contract when employees walked out in a dispute overSunday work which had resulted in the suspension of the entire Sunday crewinvolved.In that contract there was no contractual restriction on striking.10 Best's office is located in a suburb of Detroit,Michigan. He visits theIslandirregularly but on an average of once a month. The last previousoccasion for his appearanceat the quarrywas in mid-September.He was,however,known by Island residents as he frequently spoke to individualemlployees on his visits.I note that Gillespie testified he told Betzenheimer at this point that ithappens "a lot of times"in grievance procedures that the particular grievanceis not necessarily corrected but if something is wrong the grievance preventsithappening again. Later Gillespie testified that he made no reply to thiscomment of Betzenheimer because there was no reason to,then returned tohis "lots of times" comment. Whether or not he gave the lengthy explanationhe presented in his testimony, I find Gillespie did at least concede it waspossible that the third step in the grievance procedure could not be utilizedbefore his ruling at the second step with respect to Kerr had been compliedwith in view of the time factor.12 I also do not credit Gillespie's testimony that as they left the meetingBetzenheimer threatened him that there would be no crew in the morning.However,I find he did hear Betzenheimer's statement to the others as theyleftwhich revealed they were going to call employees to a meeting at theVFW Hall.13 In agreement with Willis,Gillespie testified this statement was made inhis office.He also testified that he asked Willis what a "stand-off' was andWillis replied, "we want a meeting with Mr. Best." He replied, "Fine, I'll setand Willis stated that they were in the shop. Gillespie saidhe wanted to speak to the men and the three proceeded tothe shop. On the way Gillespie requested both foremen toaccompany them.A composite of the credible testimony indicates that oncein the shop Gillespie stated to the assembled employees hisposition with respect to the Kerr grievance,14 and told themen he would schedule the shifts and startingtime-thiswas management's right. Someone asked whenBest wascoming down and Gillespie replied that he did not knowbecause he had not contactedBest.15One of the committee-men asked if he would arrange a meeting withBest andGillespie stated "I will, but again, I don't know if he cancome down, or when." Gillespie warned employees if theywalked out they would be in violation of the contract be-cause of the no-strike, no-work stoppage clause and thatthey very possibly would be without a job.16 Gillespie toldthe men their jobs were there is they wanted to go to work-ifnot, they should turn in their equipment and go home.Willis said, "you can't fire us like that" and Gillespie repliedhe was not firing them, they were quitting.Betzenheimertold Gillespie that what he was doing was against the con-tract and Willis asserted Gillespie was "bending the Hell outof the contract." Gillespie replied, "you fellows,as far as Iam concerned, don't have a contract. . . yourcontract isno good, you are illegal . . . not affiliated with any interna-tional," and had no right to collect dues.'? Gillespie and theforemen departed. Employees remained for a short timedeciding what steps they would take. They chose to walk outbecause ofthe statements made by Gillespie regarding theircontract and their organization.18up a meeting with Mr. Best,meanwhile are we working or not working?" andthatWillis stated,"We are not working."14Gillespie testifiedthat he explained to employees that Kerr had to workthe midnight shift untilthe 23rd, and that Kerrwas suspended for 2 days forfailure toshow up forhis assigned shift 2daysin a row.IrGillespie testifiedthatfollowing the meeting the evening before he madeno attemptto contactBest andwas not tooconcerned,nor had hetried toreach Bestthatmorning becausewhen he arrived he saw theplant operating.Otherreasons givenfor not attemptingto reach Best the night before were,he knew there would be no answerat thattime of night(presumablymeaningat Best's office) and "I didn't evenknowif he had the time or when he couldcome down, itmight be a week or even two orthe next day.". 16 Gillespie,in agreement with Betzenheimer, testified he made this refer-ence to the contractprovision. Gillespie alsotestifiedthathis only mentionof the contractat the shopmeeting was his assertion of management rightsin connectionwith his explanation of theKerr grievance. I find on his owntestimony that he mentionedthe contractseveral times,and credit the testi-mony that additionally he mentioned the contractin the manner related bythe employees.17The employees' testimony as to what Gillespiesaid about their contractand organization finds support in his consistent attitude toward the contractrevealed by the testimony of the chiefof police of the Island who wassolicitedby Gillespieimmediatelythereafterto come to work for Respondentbecause"the men were out on awildcatstrike."I credit the police chiefstestimonythat he asked Gillespie "What abouttheir contract" and thatGillespie replied"Well, that contract don't meananything."Ido not creditGillespie's denial ofthis conversation or his fixing of thetimeof the employ-ment offeras possiblyin lateOctober. That Gillespiechallenged the Associa-tion as an"illegal outfit" becauseitwas unaffiliated finds support in theconcern aboutthis shown by the employeesand the promptness with whichthesoughtto affiliatetheirAssociationwith an international union.This reason, established by the testimony of employeespresent, is notinconsistentwith actions of individuals following thewalkout.Thus, thatevening, Jim Kekelikand Cyrus, a truckdriverwho was not an Associationmemberbut who waspresentduring themeeting in the shop,walked into theformer's home."Jake"Martin,a guestof Jim'sparents and one of theindependentcontractors who did accept Respondent's request to help run the KELLSTONE, INC.163,The committeemen obtained from among Associationrecords a telephone number for Best, but upon attemptingto place a call found it to be obsolete. Consequently duringthe morning of October 18 the committee went to Gillespie'soffice to obtain the correct phone number. When they sawGillespie they asked, "are we fired?" Gillespie told themthey were not fired but they could not be rehired; that itwould be necessary to obtain permission from Detroit torehire them; and that they may be terminated. He gaveBest's telephone number to the committeemen, then pro-ceeded to advise them they were not to tell people they werea union; not to tell people they had a closed shop; not tohold their meetings at the VFW hall; and not to drink attheirmeetings.19Gillespiecalled Bestand reported there had been a walk-out over the Kerr grievance. There is no indication whetherhe conveyed employees' request for a conference with Bestas he had promised. Best came to the Island on October 23,but made no effort to contact the committeemen or any ofthe striking employees. At that time he was aware of thecharge that the plant manager had repudiated the contract.On October 25, Best and Gillespie went to the home of eachstriker and gave final pay and discharge notices bearing thatdate stating:Effective the above date your. employment with Kell-stone, Inc., is terminated. You have vioated [sic] thelabor agreement by participating in an illegal stoppageof work. [Signed] J. F. Gillespie, Plant Manager.When they handed out these documents each employee wasadvised that Respondent was accepting applications. Nel-son Kerr's notice differed from the others in that it statedhe was discharged both for his participation in the strikeand for his violation of the work rules by not showing upon his assigned shift.When Best and Gillespie called onWillis, he asked, "Do you mean if I go in and make out anapplication you will take me back?" Gillespie replied "Ididn't say that, `we are accepting applications,' is what Isaid."Willis asked Best if he knew what "this" was allabout, and despite Best's assurance that he did, Willis pro-ceeded to tell him Gillespie had said "the contract is noplant, inquired of the two what had happened to cause the walkout.Employ-ee Kekelik told him of the Kerr grievance background and of Gillespie'sposition at the meeting that "we didn't have a contract and it wasn't anygood," concluding"they got kind of mad about that and ... walked out."Martin said, "Well, you know darn well you have a contract." Martin didnot deny the foregoing conversation but merely indicated that he did notrecall it. He did recall however thattheytook out, the contract and went oversome of its terms, and that he, Martin, told them in his opinion they had actedillegally in walking out because of the no-strike provision.I do not find thetestimony of the bar co-owner as to what two different employees told herthat afternoon as inconsistent with his finding.She, admittedly was interestedin obtaining only limited information for her own purposes and could notrecall what may have been mentioned other than the Kerr grievance. Nor doI regard any statements made by Kerr in the local market to the wife of oneof the foremen on the 16th as in any way establishing the basis of decisionsmade by the group on the night of the 16th and morning of the 17th.19Admittedly Gillespie told them at this time that he thought they shouldcheck into the matter of the Association collecting dues and initiation fees;that they may be doing so illegally. He also testified they asked him what thedifference was between a legal and an illegal strike,and he told them a legalstrike could take place during the negotiations of a contract that had run outafter a grievance procedure had been followed through.Gillespie admittedthat he told them they should not have their meetings in a bar.good" and "we are illegal." 20Meanwhile, on October 19, Willis contacted a staff repre-sentative of the United Steelworkers of America, AFL-CIO, inquiring about the possibility of the Association affi-liatingwith the union. He supplied a copy of theAssociation's contract with Respondent and received in themail a supply of membership cards on which the committee-men obtained the signatures of Association members. Thesehe returned to the Steelworkers. Then the staff representa-tive of the Steelworkers met with a group of Associationmembers along with their committeemen, and instructedthem on the procedure necessary for merger and affiliationof the Association with the Steelworkers, supplying themwith the various documents utilized in such procedures in-cluding the ballots,noticesof affiliationmeeting, and asigned merger agreement. Following this guidance and us-ing the forms supplied, but acting on their own initiativeand without any Steelworker representative anywhere in thevicinity, the committeemen distributed the meeting noticeson November 2, and conducted the affiliationmeeting onNovember 3, at which the merger and affiliation was unani-mously approved, and the merger agreement executed.21Thereafter, in due course the group was assigned a charteras a separate local of the Steelworkers. Upon receipt of theircharter the group met and elected the slate of officers of theLocal. The president and vice president elected were com-mitteemen of the former Association. There has been nochallenge by former Association members of the action tak-en and no competing group holds itself forth as a continua-tion of the former independent Association.On November 6, the Steelworkers gave Respondent noti-fication of the merger of the contracting Association into itsorganization, asserted its successorship right as the collec-tive-bargaining agent of the employees, and requested aprompt discussion with respect to the unfair labor practicecharges and the problems of the dischargees. On November22, the Union again wrote the Respondent making an un-conditional offer on behalf of the discharged strikers toreturn to work. It added an omitted name to the list ofstrikers wishing to return by a letter dated December 6, andon December 20, wrote the Respondent requesting bargain-ing for a contract to replace the collective-bargaining agree-ment expiring on March 1, 1973. In its answer, Respondentadmits that it has not extended recognition to the Steelwork-ers.There is no real dispute as to the unit of employeescovered by the contract or referred to by the union forbargaining purposes. Some evidence was presented relativeto whether foremen were included and whether they are20Willis further testified that Best attempted to explain that Gillespiemeant they were illegal because they are in the Employees Association andthatWillis assertedtheywere an employee union. Best testified he gaveemployees no verbal explanation for the discharge action because he felt the,owed him an explanation,and that he felt he would be jeopardizing theposition of Respondent if he went down and discussed the wildcat strike withthe strikers-for, it would prove to the strikers that a wildcat strike wouldget somewhere21Notices were distributed by personal contact to every Association mem=her except two. One member had removed himself from the Island and couldnot be reached. The notice for the other, who could not be located personally,was placed on the windshield of his automobile.The meeting was attendedby allmembers except the aforementioned two. In addition, an employeewho had not completed 30 days of employment with Respondent when thestrike began(the normal time when Association members were accepted)attended and voted. 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervisors within the meaning of the Act. On the evidencepresented it is clear, and I find, that the mention made ofthe working conditions of foremen at the bargaining ses-sions related only to the employees' desire that foremen notbe permitted to share in the employee incentive pay pro-gram. Although in preparing the final document for signa-ture, the Respondent included the pay rate of foremen in theschedule of classifications and rates of pay attached to thecontract, this had never been a subject of the negotiations.Moreover, for at least a day of the bargaining one ofRespondent's foremen participated on its behalf, clearlyindicating that at the time Respondent did not regard thenegotiations as covering the employment conditions of fore-men. Finally, the evidence presented with respect to theduties and authority of foremen establishes that they aresupervisors within the meaning of the Act, and I so find.D. Analysis and ConclusionsAs I have found that Gillespie did make thestatementsattributed to him by committeemen and employees withrespect to the contract and the'status of the Association asa valid union, during both the Kerr grievance meeting andthe meeting with employees in the shop, the first questionpresented is whether this conduct, by the highest official ofRespondent in the geographic area, an official who hadparticipated in the negotiations and execution of the con-tract on Respondent's behalf, constituted a repudiation ofthe contract or refusal to fulfill Respondent's obligationunder Section 8(d) in violation of Section 8(a)(5) and (1) ofthe Act.As a general rule of law, one party to a contract need notperform if the other party refuses in a material respect to doso. This rule applies as a general proposition to labor con-tracts as well as private or business agreements.22 In myview, the statements by Gillespie, in the context made, didnot constitute an actual repudiation of the existing collec-tive-bargaining agreement. Under applicable legal preced-ent, something more is required to constitute an actualrepudiation of the existing collective-bargaining agreement.That something more inLatin Quarters Cafe, Inc.,182NLRB 997, included reneging on a retroactive agreement,when the term of employment was all but completed, bar-gaining individually with employees offering higher salariesthan had been offered through the union, and discontinuingwelfare contributions; inOsageManufacturing Co.,173NLRB 458, it was withdrawal of recognition,23 terminationof dues checkoffs, lowering of wage rates, extension ofworking hours, and discontinuation of contributions to theunion welfare fund; inM & M Oldsmobile, Inc.,156 NLRB903, enforced 377 F.2d 712 (C.A. 2,1967),there was arefusal to put into effect the entire contract; and inOgleProtection Service, Inc.,149 NLRB 545, enforced as modi-fied 375 F.2d 497 (C.A. 6, 1967), cert. denied 389 U.S. 84322 SeeUEW Local 1113 v. N L RB.,223 F.2d 338, (C.A.D.C.) cert. demed350 U.S. 981.23 I do not find that Gillespie's challengeto the Associationas an "illegaloutfit" constituteda withdrawal of recognition in view ofhis continuousdealingwiththe committeeand promise to callBest for athird stepgrievancemeeting.(1967), in addition to the statement "as far as we are con-cerned, we have no contract," the Respondent refused tosign or put into effect a contract negotiated on its behalf andrefused to process grievances.Gillespie took no action to implement his statements nordid he take any other affirmative measures to alter any ofthe contractual conditions of employment. Thus, Respon-dent continued to apply the wage rates and to respect thejob classifications set forth in the contract. Further, al-though there obviously was a difference in interpretation asto the import of the reference to seniority in the contractprovision, seniority was, in fact, being accorded significantconsideration.' Finally, although Gillespie was "not tooconcerned" about calling Best to the Island for a third stepgrievance meeting, he did not refuse to do so.Itmust be noted that the contract prescribes no particulartime limitations for any step in the grievance procedure.Certainly it cannot be said that Gillespie was not meetingpromptly and frequently with the Committee for any con-ference requested by the Association. Nothing in the con-tract gave the Committee or the employees the right to athird-stepmeeting immediately, something obviously im-possible since the official involved at that step had his officesome distance away, in another city and state. Further,although the Committee received some unsatisfactory re-sults at the second step of the grievance procedure, theywere not foreclosed by Gillespie from bringing up the sameissuesagain and again. Although Best periodically visitedthe plant, the Association had not, on any previous occasionduring the term of their current contract, requested that heparticipate in a third-step grievance. In summary, the ex-isting contract was being applied by Respondent and ad-ministered by the parties in significant and materialrespects, and this factor stood in contradiction to Gillespie'sblustering about its lack of validity or viability.Moreover, statements made by Gillespie in the very meet-ings at which the verbal denegrations took place revealedthat he was nevertheless applying the contract. Thus, heacknowledged the applicability of the grievance provisionby promising to arrange a third-step grievance meeting withBest if they wanted one. Further, he promised to return Kerrthe following Monday to the shift claimed under theseniori-ty provision even though he denied that their contract re-quired him to do so. At the same time, he claimedmanagement rights under the contract and also warned theemployees of their contract obligation not to strike. Theseactions constitute the very context in which Gillespie's deri-sive statements were made and constituted a contradictionof such statements.On the record as a whole, I find that the General Counselhas failed to establish that Respondent clearly repudiatedthe contract in such a manner as to constitute a violation ofSection 8(a)(5) and (1) of the Act. As the employees re-mained bound by their contractual no-strike clause, theirstrike did not enjoy statutory protection and, in conse-quence thereof, strikers became vulnerable to discharge or24 This is shown in the very grievances giving rise to the eventsherein, forKerr's shiftwas changed in recognition of his seniority;a man was beingtrainedto relieve him of his temporaryreassignmentto themidnight shift;and the real disagreementinvolved not his right to return to the4 p.m. shift,but thetiming ofhis return. KELLSTONE, INC.other discipline.25-That Gillespie struck a vulnerable and insecure chordamong Association members when he denegrated their con-tract and their organization as illegal, which installed fearand shock, is shown by their extreme reaction in insistingon confronting Best immediately; in refusing to work untilthis could be accomplished; and in promptly seeking outand becoming affiliated with an established internationalunion. And perhaps this factor should be given substantialweight in determining whether, apart from the question ofrepudiation, Respondent committed a violation of Section8(a)(5) by engaging in conduct which so undermined thecollective-bargaining process as to defeat the purposes ofthe Act. While the test of unlawful conduct is not its effec-tiveness, the solidarity of the employees in reacting in com-plete concert through the Association cannot be ignored.Even the most unsophisticated and inexperienced employ-ee,26 and certainly contracting Association representatives,must have realized that it takes time to settleissues of legali-ty and many such arguments need never be settled. Mean-time, Respondent was clearly willing to continue applyingthe contract and recognizing the Association, a fact whichcould not have escaped the notice of employees. According-ly, I do not find Respondent's conduct violative of Section8(a)(5) of the Act.Even if I were to find that the totality of Gillespie's ac-tions, in harranging both committeemen and employees ashe did on the subject of their contract being "no good" andtheir organization being an "illegal outfit," amounted toconduct which prejudiced the integrity of the bargainingrelationship and, therefore, had a tendency to underminethe collective-bargaining representative, and if I were tofind, without regard to other factors, that this violated Sec-tion 8(a)(5) and (1) of the Act, I believe the strike would stillbe unprotected.27There remains for consideration the question of whetherthe Steelworkers is a lawful successor to the Association, itsagreement and its bargaining rights, and whether Respon-dent lawfully refused to bargain with it, in violation ofSection 8(a)(5) of the Act. Respondent's challenge to theSteelworker's successorship status is based upon theAssociation's having given extremely short notice of its af-filiation meeting and having confined such notice to Associ-ation members rather than attempt to include all employeescovered by its collective-bargaining contract with the Re-165spondent. Some evidence was presented indicating thatthere were replacements employed at that time who argu-ably should have been permitted to vote.'I find no merit inRespondent's contention. The affiliation of the independentunion with an international was an internal matter, not aselection of a new bargaining representatives which at thattime would have been untimely. As such, continued inde-pendence or affiliation of the Association was a matterwhich concerned only its members, and the evidence clearlyestablishes that despite the short notice, membership atten-dance and participation was near 100 percent. Accordingly,I find no impedement to successorship, including all rightsand contractual obligations.However, I do not find that Respondent violated Section8(a)(5) and (1) by refusing to recognize and bargain with theSteelworkers as the successor of the Independent. All Asso-ciation members had been lawfully discharged on October25 for their participation in the unprotected strike of Octo-ber 17, and the affiliation meeting did not take place untilNovember 3. Therefore, the strikers, on whose behalf theSteelworkers claimed the right to act, were no longer em-ployees of Respondent when the notice of successorship andrequest on behalf of the strikers was presented to Respon-dent. The Steelworkers made no effort to administer thecontract on behalf of other unit employees, and not untilDecember 20, did it assert incumbent union rights withrespect to the contract unit as a whole by giving Respondentthe notification of its desire to negotiatea new agreementto succeed the expiring contract. By that time, Respondent'splant had been closed down and it had no employees. Theplant had not reopened at the time of the hearing and noevidence was presented as to any future plans. AlthoughRespondent's response, to this last request, if any, is not amatter of record, it is clear that the circumstances hereinwould provide a substantial basis for questioning and re-quiring proof of even an unaltered incumbent union's repre-sentative status.Accordingly, I shall also recommenddismissal of this allegation of the complaint herein.As I have found that the Respondent did not violateSection 8(a)(5), (3), and/or (1) of the Act, as alleged, I shallrecommend dismissal of the complaint in its entirety.CONCLUSIONS OF LAWzs SeeUEW Local 1113, supra,fn. 22; cf.Mastro Plastics Corp.,350 U.S.270 (1956).26 The General Counsel argues that these employees and their committee-men were quite unsophisticated as to the functions and purposes of-a trulyviable labor organization, that Respondent attempted to take advantage oftheir naivete by exercising authoritarian control over the Association, andthat the Association had relatively little power in bargaining or administeringthe resulting contract. I would not dispute the General Counsel's assertionthat this is amply supported by the record evidence, particularly that relatingto the bargaining history. However, to my knowledge,unlessdomination isalleged and established, this cannot be found to be an unfair labor practice,nor does a lack of sophistication relieve employees of their contract responsi-bilitty.2SeeArlan's Department Store of Michigan,133 NLRB 802;Poloron Prod-ucts of Indiana, Inc.,177 NLRB 435.1.TheRespondent is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.Kelley's Island Employees Association was at relevanttimes until November3, 1972,when it became affiliatedwith United Steelworkersof America, AFL-CIO,and theUnited Steelworkers of America,AFL-CIO,and its Local8070 is and has been a labor organization within the mean-ing of Section 2(5) ofthe Act.3.TheRespondent has not engaged in unfair labor prac-tices as alleged in the complaint.Accordingly,I issue the following recommended: 166DECISIONSOF NATIONALLABOR RELATIONS BOARDORDER 28Upon the basisof the foregoing findings and conclusions,and upon theentire record in the case,pursuant to Section10(c) of the National Labor RelationsAct, as amended,IT IS ORDERED thatthe complaintissued herein againstKellstone,Inc., be,and it herebyis,dismissed.za In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,recommendations, and Recommended Order herein shall, asprovided in Sec. 102 48 of the Rules and Regulations,be adopted by theBoard and become its findings,conclusions,and order,and all objectionsthereto shall be deemed waived for all purposes.